
	
		III
		111th CONGRESS
		1st Session
		S. RES. 92
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2009
			Mr. Menendez (for
			 himself, Mr. Bingaman,
			 Mr. Kennedy, Mr. Durbin, Ms.
			 Stabenow, Mrs. Boxer,
			 Mr. Begich, Mr.
			 Burris, Mr. Reid,
			 Mr. Schumer, Mr. Udall of New Mexico, Mr. Bennet, Mr.
			 Feingold, Mr. Lautenberg, and
			 Mr. Udall of Colorado) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Honoring the accomplishments and legacy of
		  César Estrada Chávez.
	
	
		Whereas César Estrada Chávez was born on March 31, 1927,
			 near Yuma, Arizona, where he spent his early years on his family's farm;
		Whereas at the age of 10, César Estrada Chávez joined the
			 thousands of migrant farm workers laboring in fields and vineyards throughout
			 the Southwest, when his family lost their farm due to a bank
			 foreclosure;
		Whereas César Estrada Chávez, after attending more than 30
			 elementary and middle schools and achieving an eighth-grade education, left to
			 work full-time as a farm worker to help support his family;
		Whereas at the age of 17, César Estrada Chávez entered the
			 United States Navy and served the Nation with distinction for 2 years;
		Whereas in 1948, César Estrada Chávez returned from
			 military service to marry Helen Fabela, whom he met working in the vineyards of
			 central California, and had 8 children;
		Whereas as early as 1949, César Estrada Chávez committed
			 himself to organizing farm workers to campaign for safe and fair working
			 conditions, reasonable wages, decent housing, and the outlawing of child
			 labor;
		Whereas in 1952, César Estrada Chávez joined the Community
			 Service Organization, a prominent Latino civil rights group, and worked to
			 coordinate voter registration drives and conduct campaigns against
			 discrimination in East Los Angeles, and later served as the national director
			 of the organization;
		Whereas in 1962, César Estrada Chávez left the Community
			 Service Organization to found the National Farm Workers Association, which
			 eventually became the United Farm Workers of America;
		Whereas César Estrada Chávez was a strong believer in the
			 principles of nonviolence practiced by Mahatma Gandhi and Dr. Martin Luther
			 King, Jr.;
		Whereas César Estrada Chávez effectively utilized peaceful
			 tactics, such as fasting in 1968 for 25 days, in 1972 for 25 days, and in 1988
			 for 38 days, to call attention to the terrible working and living conditions of
			 farm workers in the United States;
		Whereas under the leadership of César Estrada Chávez, the
			 United Farm Workers of America organized thousands of migrant farm workers to
			 fight for fair wages, health care coverage, pension benefits, livable housing,
			 and respect;
		Whereas through his commitment to nonviolence, César
			 Estrada Chávez brought dignity and respect to the farm workers who organized
			 themselves, and became an inspiration and a resource to other people in the
			 United States and people engaged in human rights struggles throughout the
			 world;
		Whereas the influence of César Estrada Chávez extends far
			 beyond agriculture and provides inspiration for those working to better human
			 rights, to empower workers, and to advance an American Dream that includes all
			 its inhabitants of the United States;
		Whereas César Estrada Chávez died on April 23, 1993, in
			 San Luis, Arizona, only miles from his birthplace of 66 years earlier;
		Whereas more than 50,000 people attended the funeral
			 services of César Estrada Chávez in Delano, California, and he was laid to rest
			 at the headquarters of the United Farm Workers of America, known as Nuestra
			 Señora de La Paz, located in the Tehachapi Mountains at Keene,
			 California;
		Whereas since his death, schools, parks, streets,
			 libraries, and other public facilities, and awards and scholarships have been
			 named in honor of César Estrada Chávez;
		Whereas since his death, 10 States and dozens of
			 communities across the Nation honor the life and legacy of César Estrada Chávez
			 on March 31 of each year, the day of his birth;
		Whereas César Estrada Chávez was a recipient of the Martin
			 Luther King, Jr. Peace Prize during his lifetime, and after his death was
			 awarded the Presidential Medal of Freedom on August 8, 1994; and
		Whereas the United States should not cease its efforts to
			 ensure equality, justice, and dignity for all people in the United States: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 accomplishments and example of a great American hero, César Estrada
			 Chávez;
			(2)pledges to
			 promote the legacy of César Estrada Chávez; and
			(3)encourages the
			 people of the United States to commemorate the legacy of César Estrada Chávez,
			 and to always remember his great rallying cry, Sí, se
			 puede!.
			
